OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 12, 1980 and is currently in good standing. She has submitted an affidavit in which she requests that this Court accept her resignation from the practice of law in New York State because she no longer wishes to maintain her attorney registration in this State. Her affidavit states that she was admitted to practice law in the State of Florida, that she has resided outside of New York State since 1981, and that she has no intention of returning to this State to reside or to practice law. There are no complaints pending against her.
We grant the application and direct that her name be stricken from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.